Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the merits. Claims 1-7 are currently pending and are addressed below. 

Response to Amendments
The amendment filed on May 12th, 2022 has been considered and entered. Accordingly claims 1-4 have been amended and claims 5-7 have been newly added. The previous Claim interpretation, Contingent Limitations, and 35 USC 112 issues have been overcome due to applicant’s amendment. 

Response to Arguments
The previous claim interpretation under 35 USC 112(f) has been overcome due to applicant’s amendment. 
The previous rejections under 35 USC 112(a) and 112(b) have been overcome due to the applicant’s amendments. 
The previous conditional limitation of claim 2 has been overcome due to applicant’s amendments.
The applicant’s argued that the prior art of Ueda (U.S. Patent Application No. 20190361436) (“Ueda”) in view of Ross (U.S. Patent Application No. 20190286143) (“Ross”) does not disclose the limitations of the present invention. Specifically, the applicant argues that Ueda in view of Ross does not teach “determining a type of the sensor from among the plurality of sensors that transmits the sensor information to the remote instruction apparatus based on an external environment and map information, and transmit the sensor information detected by the sensor of the determined type to the remote instruction apparatus”. The examiner respectfully disagrees. In regards to this limitation, the applicant is arguing that the risk degree taught in Ueda is not calculated based on an external environment and map information. It should be noted that Ueda teaches a vehicle containing a plurality of sensors (Paragraph 242) that calculates a risk degree based on parameters such as time zone, weather, and location (Paragraph 78) and will transmit sensor information based on the sensed information in accordance with each detected parameter (Paragraph 57 and 256-257). Weather that a vehicle is traveling in is considered an external environment. Furthermore, parameters that include location and time zone, along with the use of a map (Paragraph 93) and a GPS sensor (Paragraph 73) means that map information is used in risk degree calculation. Therefore, the applicant’s argument that Ueda in view of Ross does not teach or suggest the disclosed limitations is not persuasive. 

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites, “the electronic control unit transmits sensor information of a LIDAR or camera that is set to detect according to illuminance when entering or exiting a tunnel”. It should read, “the electronic control unit transmits sensor information of a LIDAR or camera that is set to detect illuminance when entering or exiting a tunnel”.
Appropriate correction is required.
	
Contingent Limitations
Claims 5 and 7 contains various conditional limitations. Claims 5 and 7 are system claims, which contain the following conditional limitations: 
Claim 5: “Wherein the electronic control unit transmits sensor information of a visible light camera when rain or fog occurs”
Claim 7: “Wherein the electronic control unit transmits sensor information of a LIDAR or a camera that is set to detect according to illuminance when entering or exiting a tunnel.”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 5, in limitation (1) the function of transmitting sensor information of a visible light camera is contingent upon if rain or fog occurs.  However, claim 1 does not require that rain or fog occurs. Accordingly, any structure capable of such a determination is sufficient to disclose limitation (1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross").
With respect to claim 1, Ueda teaches a remote autonomous driving vehicle that includes a plurality of sensors for detecting surroundings of a vehicle (Vehicle with plurality of sensors (camera, GPS, LIDAR, Radar, and Speed Sensor): See at least Ueda Paragraphs 68-73 & 242 and Fig. 2)
transmits sensor information detected by one of the plurality of sensors to a 5remote instruction apparatus (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57)
and that the vehicle comprises an electronic control unit configured to determine a type of the sensor from among the plurality of sensors that transmits the sensor information to the remote 10instruction apparatus based on an external environment and map information (The vehicle includes multiple sensors (camera, GPS, LIDAR, radar, and speed sensors) as shown in FIG. 2 and the control center 10 transmits data from specific types of sensing devices and areas identified in a stored map that correlate to sensed data to the remote control device 50: See at least Ueda Paragraphs 68-73, 256, and 93-94).  
	and transmit the sensor information detected by the sensor of the determined type to the remote instruction apparatus. (Transmission of specific sensor data: See at least Ueda Paragraph 57 | Paragraph 247).
Ueda, however fails to explicitly disclose travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus.
Ross, however, teaches travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus (Autonomous vehicle travels based on remote instruction: See at least Ross Paragraph 23).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda to include travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus, as taught by Ross as disclosed above, in order for a vehicle to effectively drive through various situations (Ross abstract “An event is detected that impairs a confidence level of the autonomous vehicle in progressing through a current route. In response to detecting the event, the autonomous vehicle communicates information about the event to a remote source of guidance. The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event. The autonomous vehicle can then implement the instructions to handle the event while it operates”).

With respect to claim 4, Ueda in view of Ross teach a vehicle remote instruction system comprising: the remote autonomous driving vehicle according to claim 1; and the remote instruction apparatus in which a remote commander issues a remote instruction relating to travel of the remote autonomous 15driving vehicle (Autonomous vehicle travels based on remote instruction: See at least Ross Paragraph 23).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") further in view of Petousis (US 20180261020 A1) (“Petousis”) in view of Breed (US 20190271550 A1) (“Breed”)

In regards to claim 2, Ueda in view of Ross teach sending data to the remote instruction apparatus (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross fail to explicitly disclose that the electronic control unit is further configured to determine whether a data amount of the sensor information detected by the sensor is equal to or larger than a data amount threshold value determined in advanced, and upon determination that the data amount of the sensor information detected by the sensor is equal to or larger than the data amount threshold value: reduce the data amount and transmit the sensor information in which the data amount Is reduced to the remote instruction apparatus 
Petousis, however, teaches determine whether a data amount of the sensor information detected by the sensor is equal to or larger than a data amount threshold value determined in advanced, and upon determination that the data amount of the sensor information detected by the sensor is equal to or larger than the data amount threshold value: reduce the data amount (Vehicle computing unit determines size of sensor data and then compresses data amount based on predetermined thresholds: See at least Petousis Paragraph 26, 28, and 35).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross to include determining whether a data amount of the sensor information detected by the sensor is equal to or larger than a data amount threshold value determined in advanced, and upon determination that the data amount of the sensor information detected by the sensor is equal to or larger than the data amount threshold value: reduce the data amount, as taught by Petousis as disclosed above, in order to ensure the capability of continuous data transmission (Petousis Paragraph 3 “Vehicles can be equipped with many sensors to enable operation and data collection from the surroundings of the vehicle. These sensors typically collect vast quantities of data continuously or nearly-continuously as the vehicle is operating, under human control, or a combination of both. The vehicles are also typically connected to a network (e.g., the Internet) by one or more uplinks of varying types, and possess some amount of onboard storage. These networks typically lack the capacity or capability to uplink all of the data collected by the sensor data in real time or near real time”).
	Ueda in view of Ross in view of Petousis fail to explicitly disclose transmitting the sensor information in which the data amount is reduced to the remote instruction apparatus.
Breed, however, teaches transmitting the sensor information in which the data amount is reduced, to the remote instruction apparatus (Transmitting reduced data to the cloud: See at least Breed Paragraph 139 | Paragraph 141).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus Ueda in view of Ross in view of Petousis to include transmitting the sensor information in which the data amount is reduced, to the remote instruction apparatus, as taught by Breed as disclosed above in order to efficiently upload data (Breed Paragraph 424 “During the mapping process using mapping vehicles, software is needed to schedule the travels of the mapping vehicles so that all roads and lanes thereon are traversed efficiently”).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Breed (US 20190271550 A1) (“Breed”) and Petousis (US 20180261020 A1) (“Petousis”) and further in view of Fairfield (US 10671084 B1) (“Fairfield”).

In regards to claim 3, Ueda in view of Ross in view of Breed in view of Petousis fail to explicitly disclose that the electronic control unit is further configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor based on the map information.
Fairfield, however, teaches that the electronic control unit is further configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor based on the map information (Using a map in order to determine locations and reduce data by limiting sensor data transmission by limiting detection based on limited measurements: See at least Fairfield col 8 Lines 28-43 and Col 5 line 65-Col 6 line 18).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross in view of Breed in view of Petousis so that the data amount reduction unit is configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor of which the type is determined by the sensor type determination unit based on the map information, as taught by Fairfield as disclosed above, in order to effectively identify only certain aspects of the surroundings pertaining to a certain situation (Fairfield abstract “A system and method is provided for identifying an object along a road, where the object may be represented by a bounding box, and projecting a set of obstacle points within the bounding box corresponding to the identified object”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") further in view of Holz (US 20030001955A1) (“Holz”).

With respect to claim 5, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as an electronic control unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 5 are performed by an electronic control unit (Spec. FIG. 2, 20 “Autonomous Driving ECU”).  Ueda in view of Ross disclose the same structure (Fig. 2 “Autonomous vehicle control device) such that Ueda in view of Ross disclose a structure capable of performing limitation (1).

With respect to claim 5, Ueda in view of Ross teach transmitting sensor information (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross fail to explicitly disclose the use of a visible light camera when rain or fog occurs. 
Holz, however, teaches the use of a visible light camera when rain or fog occurs (Use of a camera when raining: See at least Holz Paragraph 27).
It would have been obvious to one of ordinary skill to have modified the apparatus of Ueda in view of Ross to include that sensor information from a visible light camera when rain or fog occurs is transmitted, as taught by Holz as disclosed above, in order to ensure accurate sensor transmission based on the environment (Holz Paragraph 2 “The present invention relates to a device for improving visibility in a vehicle.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") further in view of Kubo (JP 2002274258 A) (“Kubo”) (Translation Attached).

With respect to claim 6, Ueda in view of Ross teach transmitting sensor information (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross fail to explicitly disclose the use of an infrared camera or LIDAR at night.
Kubo, however, teaches the use of an infrared camera or LIDAR at night (Infrared night vision system for automobiles: See at least Kubo Paragraph 8).
It would have been obvious to one of ordinary skill to have modified the apparatus of Ueda in view of Ross to include that sensor information from an infrared camera or a LIDAR at night is transmitted, as taught by Kubo as disclosed above, in order to ensure accurate sensor transmission based on the environment (Kubo Paragraph 1 “The present invention relates to a night vision system for an automobile, which uses an infrared camera to secure a forward view when traveling in bad weather such as nighttime, fog or rain”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") further in view of Kim (US 20170003134 A1) (“Kim”).
With respect to claim 7, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as an electronic control unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 5 are performed by an electronic control unit (Spec. FIG. 2, 20 “Autonomous Driving ECU”).  Ueda in view of Ross disclose the same structure (Fig. 2 “Autonomous vehicle control device) such that Ueda in view of Ross disclose a structure capable of performing limitation (2).

With respect to claim 7, Ueda in view of Ross teach transmitting sensor information (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross fail to explicitly disclose the use of a LIDAR or Camera that is set to detect according to illuminance when entering or exiting a tunnel.
Kim, however, teaches the use of a LIDAR or camera that is set to detect according to illuminance when entering or exiting a tunnel (Use of a camera when going through a tunnel based on illuminance: See at least Kim Paragraph 6 and 16).
It would have been obvious to one of ordinary skill to have modified the apparatus of Ueda in view of Ross to include that sensor information from a camera or LIDAR that is set to detect according to illuminance when entering or exiting a tunnel is transmitted, as taught by Kubo as disclosed above, in order to ensure accurate sensor transmission based on the environment (Kubo Paragraph 1 “The present invention relates to a night vision system for an automobile, which uses an infrared camera to secure a forward view when traveling in bad weather such as nighttime, fog or rain”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         

/RACHID BENDIDI/               Primary Examiner, Art Unit 3667